211 S.W.3d 671 (2007)
Lori Hale TAYLOR, Respondent
v.
Henry TAYLOR, Appellant.
No. WD 66557.
Missouri Court of Appeals, Western District.
January 23, 2007.
James C. Dowling, Fulton, MO, for Appellant.
Lori Taylor, Stone Mountain, GA, pro se.
Before: HOLLIGER, P.J., and SPINDEN and HARDWICK, JJ.

ORDER
PER CURIAM.
Henry Taylor appeals from the denial of his motion to set aside the judgment that dissolved his marriage to Lori Taylor. Upon review of the briefs and the record, we find no error and affirm the motion court's denial of relief. We have provided the parties with a Memorandum explaining the reasons for decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).